           Case 1:20-cv-05096-JMF Document 54 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
OPEN SOCIETY JUSTICE INITIATIVE,                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-5096 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
DEPARTMENT OF DEFENSE, et al.,                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In light of the parties’ joint letter dated November 11, 2020, see ECF No. 53, the Court
will hold a telephone conference on November 23, 2020 at 3:15 p.m. At least one business day
before the conference, counsel shall email to the Court the names and telephone numbers of
those who will have speaking roles at the conference, and the Court will provide call-in
information to those counsel. All others — counsel who will not have speaking roles and
members of the public — may listen to the conference by calling the Court’s dedicated
conference call line at (888) 363-4749 and using access code 542-1540 followed by the pound
(#) key. The parties are reminded to follow the procedures for teleconferences described in the
Court’s Emergency Individual Rules and Practices in Light of COVID-19, which are available at
https://nysd.uscourts.gov/hon-jesse-m-furman.

         In advance of the conference, the parties should confer and be prepared to discuss how
the Court should proceed, including whether to set a disclosure schedule and whether the review
of certain documents should be prioritized. In both regards, the parties should consider how the
Court handled the dispute in State of New York et al. v. United States Department of the Treasury
et al., 19-CV-4024 (JMF). More broadly, the parties should be prepared to discuss how the
proposed processing rates in this case compare to other FOIA actions in this District.

        SO ORDERED.

Dated: November 13, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
